Citation Nr: 9913525	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-13 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The issue of entitlement to service connection for a cardiac 
disability will be addressed in the remand that follows this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran injured his left foot in service and 
currently a left foot disability has been identified on X-
rays.  The veteran's current left foot disability is related 
to his inservice injury.  

3.  The veteran was treated during service for knee 
complaints.  He currently has a bilateral knee disability 
related to service.  


CONCLUSIONS OF LAW

1.  A left foot disability was incurred in service.  38 
U.S.C.A. §§ 1101, 1110,1112, 1113, 1131, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

2.  A bilateral knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1998).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claims 
concerning a left foot disability and a bilateral knee 
disability are well grounded and that there is no further 
duty to assist the claimant in the development of the claims.   
38 U.S.C.A. § 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If arthritis is 
manifested to a compensable degree within the first post 
service year, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

The veteran's service medical records show that the veteran 
was treated for a complaint of soreness of the left foot for 
two years in February 1980.  The veteran reported that the 
pain was getting worse. Tender plantar fascia of the left 
foot was found, and the diagnosis was, plantar fasciitis.  On 
examination in December 1997, the veteran reported having 
left foot pain, mid heel on the plantar surface which 
increased with walking.  It was noted that he had a history 
of pain in the left foot previously.  The examiner diagnosed 
plantar fasciitis, and Motrin and heel cups were recommended.  

As to the bilateral knee disability, the service medical 
records show that the veteran reported sustaining knee injury 
due to a motor cycle accident during his December 1967 
enlistment examination.  He reported having a hematoma of the 
left knee and that it was currently all right.  On periodic 
examination in 1972, he complained of bilateral painful 
knees.  The service records also show that the veteran was 
treated in June 1994 for right knee pain while riding an 
exercise cycle.  Examination showed right knee warmth, 
swelling and effusion.  The finding was, right knee pain.  

VA examination in February 1998 showed a history of 
developing plantar fasciitis of the left heel after the 
veteran jumped off the back of a truck in service.  The 
veteran reported that he currently used a heel cup.  On 
examination, it was reported that the veteran was 
asymptomatic.  No clinical abnormalities were noted.  X-ray 
reports found that the left foot films were unremarkable.  
The diagnosis was, single episode of plantar fasciitis, left 
heel.  

On VA general medical examination in February 1998, the 
veteran reported that he developed knee pain while riding a 
stationary bike. He complained of bilateral knee pain when 
climbing stairs.  X-rays of the knees were reported to be 
unremarkable. On a VA joints examination that same month, the 
veteran reported having occasional knee pain and instability.  
He reported having pain when climbing stairs.  It was 
reported that the veteran ambulated without difficulty and 
went to the sitting and standing position without difficulty.  
Flexion of the right knee was to 115 degrees and of the left 
knee, it was to 110 degrees; bilateral extension was to 180 
degrees.  It was reported that there was good medial and 
lateral stability.  The finding was, history of knee pain, 
unremarkable examination this date.  

On VA examination in October 1998, motion of the left foot 
was as follows: plantar flexion to 50 degrees without pain; 
and dorsiflexion to 20 degrees with no pain.  The veteran 
reported pain after exertion.  X-rays showed the following: 
soft tissue calcification projecting along the posterior 
surface of the calcaneus, probably related to previous 
chronic trauma.  The diagnosis was, residual of plantar 
fasciitis of the left heel.  

The veteran underwent a VA joints examination in October 
1998.  There was no tenderness and no inflammation of either 
knee.  The veteran's gait was normal and station was stable.  
Flexion of the right knee was to 135 degrees, and flexion of 
the left knee was to 135 degrees.  Extension of the right 
knee was to 5 degrees with no pain and extension of the left 
knee was to 50 degrees with no pain.  X-rays of the right and 
left knees were normal.  The diagnosis was, strain of knees, 
bilateral.  

The Board notes that the veteran was treated in service for 
left foot complaints and that just prior to separation in 
1997, plantar fasciitis was diagnosed.  While on examination 
in February 1998 no current findings were recorded and X-rays 
were negative, the most recent VA examination in October 
1998, found residual of plantar fasciitis of the left heel as 
a diagnosis, and X-rays showed soft tissue calcification 
projecting along the posterior surface of the calcaneus.  In 
addition, it was stated that this was probably related to 
previous chronic trauma.  

The Board is of the opinion that, with resolution of 
reasonable doubt in the veteran's favor, service connection 
is warranted.  It is noted that the veteran was initially 
treated during service for left foot pain, and that there is 
continuity of symptomatology between the in-service treatment 
and the findings on the most recent VA examination within the 
first post service year.  In addition the left foot 
disability has been associated with trauma in the X-ray 
reports.  Thus, service connection for a left foot disability 
is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. § 3.303(1998).

As to the bilateral knee disability, the Board notes that the 
veteran was treated in service for bilateral knee complaints 
and that he currently has decreased flexion and extension of 
the knees, as well as a diagnosis of strain of the knees.  
The Board is of the opinion that, with resolution of 
reasonable doubt in the veteran's favor, service connection 
is warranted.  It is noted that the veteran had inservice 
treatment for knee complaints, and that there is continuity 
of symptomatology between the in-service treatment and the 
findings on the most recent VA examination within the first 
post service year.  Thus, service connection for a bilateral 
knee disability is warranted. 38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. § 3.303(1998).


ORDER

Service connection for a left foot disability is granted.  

Service connection for a bilateral knee disability is 
granted.  


REMAND


As to the cardiac disability, the service medical records 
show a normal EKG in May 1985.  In March 1993, the veteran 
complained of shortness of breath with exertion.  The finding 
was possible angina pectoris.  He underwent a cardiac 
catheterization, which was normal.  In August 1993, he was 
evaluated for chest pain while on a stationary bike during 
stress testing.  In September 1993, it was determined that 
the veteran had no subjective or objective evidence of 
cardiac disease.  In July 1997, it was reported that the 
veteran had occasional shortness of breath and that his 
history was not suggestive of cardiac origin.  

On VA general medical examination in February 1998, the 
veteran reported having chest pain in service during an 
annual fitness test and having no further symptoms or 
treatment.  Chest X-rays and an EKG were reported to be 
unremarkable.  

The veteran was examined by VA in October 1998 for heart 
complaints.  An EKG was borderline, and chest X-rays showed 
that the heart was not enlarged.  The pertinent finding was, 
no angina pectoris.   

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet.App. 90 (1990); 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet.App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any cardiac 
complaints since service.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran which are not currently of 
record.  Once received, these records 
should be associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for an examination by a board certified 
cardiologist, if available, to evaluate 
the veteran's cardiac complaints.  All 
indicated studies should be performed.  
The examiner must review the claims file 
and a copy of this remand in conjunction 
with the examination.  The examiner 
should document all findings and 
determine if the veteran has a current 
cardiac disability.  The examiner should 
also comment on the most recent EKG which 
was found to be borderline.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

